UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



 JUSTIN L. LETZELTER,

                Plaintiff,
                                                         20-CV-630-LJV
           v.                                            DECISION & ORDER

 ANTHONY J. ANNUCCI, et al.,

                Defendants.



       On May 28, 2020, the pro se plaintiff, Justin L. Letzelter, commenced this action

under 42 U.S.C. § 1983, alleging that the defendants violated his procedural due

process rights.1 Docket Item 1. Letzelter sued all defendants for money damages in

their individual and official capacities. Id. at 3-4. On December 9, 2020, the

defendants—except Kishon Walker, who had not yet been served—moved to dismiss

Letzelter’s official-capacity claims. Docket Item 12. This Court granted that motion on

February 16, 2021. Docket Item 16. On May 18, 2021, Walker moved to dismiss the

official-capacity claim against him. Docket Item 21. Letzelter has not responded to that

motion, and the time to do so has expired. See Docket Item 22.

       “The Eleventh Amendment precludes suits against states unless the state

expressly waives its immunity or Congress abrogates that immunity.” Li v. Lorenzo, 712

F. App’x 21, 22 (2d Cir. 2017) (summary order) (citing CSX Transp., Inc. v. N.Y. State



       1 This Court assumes familiarity with the underlying facts, the procedural history,
and this Court’s prior order, Docket Item 3, and will refer only to the facts necessary to
explain its decision.
Office of Real Prop. Servs., 306 F.3d 87, 94-95 (2d Cir. 2002)). A claim for money

damages under section 1983 against a state official in his or her official capacity “is in

effect a claim against the governmental entity itself.” Lore v. City of Syracuse, 670 F.3d

127, 164 (2d Cir. 2012) (citing Monell v. Dep’t of Social Servs., 436 U.S. 658, 691

(1978)). Because “New York has not waived its immunity, nor has Congress abrogated

it” in section 1983 cases, Li, 712 F. App’x at 22 (citing Trotman v. Palisades Interstate

Park Comm’n, 557 F.2d 35, 38-40 (2d Cir. 1977); Dube v. State Univ. of N.Y., 900 F.2d

587, 594 (2d Cir. 1990)), the Eleventh Amendment bars section 1983 suits for money

damages against New York State and its officials in their official capacity, see Kentucky

v. Graham, 473 U.S. 159, 169 (1985).

       For those reasons, Letzelter’s official-capacity claim is barred by the Eleventh

Amendment. Therefore, Walker’s partial motion to dismiss, Docket Item 21, is granted,

and the claim for money damages against Walker in Walker’s official capacity is

dismissed. 2




       2  Generally, a court will afford a pro se plaintiff an opportunity to amend or to be
heard prior to dismissal “unless the court can rule out any possibility, however unlikely it
might be, that an amended complaint would succeed in stating a claim.” Abbas v.
Dixon, 480 F.3d 636, 639 (2d Cir. 2007) (citation omitted); see also Cuoco v. Moritsugu,
222 F.3d 99, 112 (2d Cir. 2000). But leave to amend pleadings may be denied when
any amendment would be “futile.” Id. Because sovereign immunity bars Letzelter’s
official-capacity claim for money damages, that claim is dismissed without leave to
amend because any amendment would be “futile.” See id.


                                             2
SO ORDERED.


Dated: July 9, 2021
       Buffalo, New York



                            /s/ Lawrence J. Vilardo
                           LAWRENCE J. VILARDO
                           UNITED STATES DISTRICT JUDGE




                           3
